Citation Nr: 1728114	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14 23-488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether injuries sustained due to smoke bomb explosion in service on July 31, 1963, were due to willful misconduct.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for burn scars on face and neck.

7.  Entitlement to service connection for burn scars on bilateral arms.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served, in pertinet part, on active duty from July 27, 1963, to August 11, 1963, with the Army National Guard.  The Veteran had additional service with the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for TBI, bilateral hearing loss, and burn scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's injuries sustained as a result of the July 31, 1963, smoke bomb explosion were incurred in the line of duty and were not a direct result of an act of willful misconduct.

2.  The Veteran has been diagnosed with PTSD attributable to the July 31, 1963, smoke bomb explosion.

3.  The Veteran has been diagnosed with tinnitus attributable to the July 31, 1963, smoke bomb explosion.


CONCLUSIONS OF LAW

1.  The Veteran's injuries sustained as a result of the July 31, 1963, smoke bomb explosion were not the result of his own willful misconduct and were, therefore, incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1 (m) and (n), 3.102, 3.301 (2016).

2.  The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2016).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

No discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the finding that the Veteran's injuries sustained as a result of the July 31, 1963, smoke bomb explosion were not the result of willful misconduct and that PTSD and tinnitus were incurred in service.

The Board observes that a number of the Veteran's service treatment records are illegible or difficult to read, but are the best copies available.  In such instances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51   (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer, 19 Vet. App. at 217-18 (2005).

II. Willful Misconduct

Legal Criteria

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); see also 38 C.F.R. §§ 3.1 (m), 3.301(a) (2016). 

Section 105(a) creates a presumption that an injury or disease incurred by a veteran during active service was incurred in the line of duty and not caused by the veteran's misconduct.  Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (Fed. Cir. 2005).  The government can rebut the presumption through establishing, by the preponderance of the evidence, that the injury or disease was caused by the veteran's own willful misconduct.  Thomas, 423 at F.3d at 1284-85. 

VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action. 38 C.F.R. § 3.1 (n) (2016).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n) (1) (2016).  

Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n) (2) (2016).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1 (n) (3) (2016).

Factual Background and Analysis

The Veteran's service treatment records show that on July 31, 1963, he sustained injuries when a smoke bomb exploded in his hand.  His injuries were noted to include a burn injury involving the right hand and entire right antebrachium, dorsum of the left hand, and entire face.

Personnel and service treatment records demonstrate that the July 1963 incident was investigated.  The Veteran gave a statement in August 1963 that a simulated hand grenade (smoke bomb) was thrown at him by someone.  He noted that he picked up the smoke bomb and held it for a minute or two before it exploded.  

Additional witness statements are of record, indicating that an aggressor threw the smoke bomb at the Veteran or that the Veteran simply found and picked up the smoke bomb, the Veteran was smoking a cigarette when he picked up the smoke bomb, and was manipulating the bomb/fuse when it exploded.

An August 1963 Report of Investigation, DD 261, initially found that the accident was in the line of duty.  However, by final action by the Adjutant General, the incident was deemed not in the line of duty was due to the Veteran's own misconduct.

A February 2012 Administrative Decision concluded that the injuries resulting from the smoke bomb explosion were the result of the Veteran's own willful misconduct. 

The Veteran contends, and specifically stated in his May 2014 formal appeal, that all of his injuries were sustained during his military duties, and he did not at any time act inappropriately.  The Veteran also consistently asserts that an aggressor threw the smoke bomb.

The Board finds that the Veteran's injuries were not the proximate result of willful misconduct.  As noted above, willful misconduct is an act involving conscious wrongdoing or known prohibited action with knowledge of or wanton and reckless disregard of the probable consequences.  38 C.F.R. § 3.1 (n) (2016).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n)(2) (2016).  Significantly, willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1 (n) (3) (2016).

Here, while testimony of the event at the time of the Veteran's injuries is varied, the Veteran's testimony and statements indicate that he did not know his actions would lead to an explosion.  Willful misconduct is determinative where it is the proximate cause of the injury.  

The evidence shows that even when considering the varied reports described above, the Veteran makes clear that he did not know that an explosion would occur.  The evidence suggests that another person's actions, specifically throwing the smoke bomb at the Veteran or simply leaving a smoke bomb unattended, was also a factor with regard to the incident that led to his injuries. Given this evidence, the Board finds that the explosion was not a probable and known consequence of the Veteran's actions.  While his conduct was may have been ill-advised, the Board does not find the Veteran's injuries were the result of willful misconduct with the knowledge of or wanton and reckless disregard of the probable consequences. 



III.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  If there is no showing of a listed chronic disease in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b); see 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (2016) (requiring PTSD diagnoses to conform to the DSM-IV/V).

In addition, certain chronic diseases, including tinnitus, is presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a) (1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease [ ] of the nervous system'").  

Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Factual Background and Analysis

The Veteran was afforded a VA examination in August 2011 in which the examiner found that he had a diagnosis of PTSD that conformed to the DSM-IV criteria.  The Veteran's stressor was noted as a flash bomb blowing up in his hand/face during training exercises.  The VA examiner noted that the stressor was adequate to support a diagnosis of PTSD.  The examiner opined that the Veteran's PTSD was at least as likely as not caused by or a result of the traumatic incident that occurred while engaged in training with the National Guard.

The Veteran's in-service stressor and a PTSD diagnosis in accordance with DSM-IV are demonstrated.  The Board considers the Veteran's reports regarding his PTSD history competent and credible.  Additionally, the August 2011 VA examiner established a nexus has between his in-service stressor and his PTSD diagnosis.  Accordingly, service connection for PTSD is warranted.  38 C.F.R. § 3.303.

The Veteran was also afforded a VA examination in August 2011 in which the examiner noted complaints of tinnitus and opined that it was at least as likely as not (50 percent probability or greater) that the tinnitus was caused by or a result of military noise exposure as an injury due to a simulator explosion in 1963 was on record.  The examiner stated that given this, and given the reported time of onset of the tinnitus, it could be stated that the tinnitus was at least as likely as not due to the incident of the simulator explosion during service. 

Military noise exposure and a current disability are demonstrated.  The Board considers the Veteran's reports regarding his tinnitus history competent and credible.  Additionally, the August 2011 VA examiner determined that tinnitus was attributable to the 1963 smoke bomb explosion.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. § 3.303.


ORDER

The Veteran's injuries sustained due to smoke bomb explosion in service on July 31, 1963, were incurred in the line of duty and were not due to willful misconduct.

Service connection for PTSD is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

TBI

The Veteran contends that he has a TBI due to the July 1963 smoke bomb explosion.  The Veteran has not been granted a specific examination explicitly opining on whether that particular head injury constituted a TBI and whether any of the Veteran's current symptoms can be related to that TBI. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Veteran should be afforded an examination on remand.

Bilateral Hearing Loss

The Veteran was afforded a VA examination in August 2011 in which the examiner diagnosed bilateral sensorineural hearing loss and stated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation as no frequency specific examinations were located from the Veteran's time in service.  

The Board finds that this examination is inadequate and that a new examination is, therefore, necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Namely, the absence of documented hearing loss in service is not fatal to a service connection claim and that the Veteran is competent to provide lay evidence regarding any symptoms capable of lay observation since service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, the Veteran should be afforded an examination on remand.

Burn Scars

The Board notes that the Veteran was afforded VA examinations for his scars in August 2011; however, no etiological opinion was provided.  

The Board finds that these examinations are inadequate and that new examinations are, therefore, necessary.  See Barr, 21 Vet. App. 303, 311 (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Finally, as the Veteran's claims are being remanded for further development, any outstanding VA treatment records or private treatment records which support the Veteran's claim should be requested.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the electronic claims folder.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified residuals of a TBI. The electronic claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished. 

The AOJ should request that the examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran has manifested any residuals of a TBI that is related to service, to specifically include the July 31, 1963 smoke bomb explosion. 

All possible residuals should be considered and discussed; to include physical residuals, cognitive residuals and psychological manifestations.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified bilateral hearing loss.  The electronic claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished. 

The AOJ should request that the examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran has hearing loss that had its onset in service, or is related to the July 31, 1963 smoke bomb explosion. 

Notably, the absence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified scars on face, neck, and arms.  The electronic claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished. 

The AOJ should request that the examiner provide an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that the Veteran has scars on face, neck, and arms that are related to the July 31, 1963 smoke bomb explosion. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  Following completion of the above development requested, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


